DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments, see page 5, filed 02/28/2022, with respect to the specification objections have been fully considered and are persuasive.  The title has been withdrawn per applicant’s amendment to the title.
Applicant’s arguments, see page 5, filed 02/28/2022, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections has been withdrawn per applicant’s filing of a replacement drawing sheets.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Seto et al US 2019003910 (hereinafter “Seto”) discloses a pressure sensor according to the present invention includes a diaphragm (3) including a first principal surface (3A) and a second principal surface (3B) that is opposite thereto, the first principal surface receiving a pressure of a fluid; a semiconductor chip (1) provided with resistors that constitute a strain gauge; and at least three support members (2a, 2b, 2c) made of an insulating material, each support member being fixed to the second principal surface at one end thereof and to the semiconductor chip at the other end thereof and extending perpendicularly to the second 
However, Seto fails to disclose at least part of the diaphragm unit has a multi-layer structure in which a plurality of thin plate members are stacked, and the plurality of thin plate members are configured to be deformed independently of each other while at least part of the plurality of thin plate members is in press-contact to each other in a pressure receiving state in which the pressure of the measurement target fluid is applied to the first main surface. This configuration allows for a higher-pressure resistance and smaller measurement error by suppressing hysteresis with respect to the pressure. As the plates move independent of each other pressure fluctuations are easily detected.
Degertekin US20130278937 discloses a force sensor for a probe based instrument includes a detection surface and a flexible mechanical structure disposed a first distance above the detection surface so as to form a gap between the flexible mechanical structure and the detection surface, wherein the flexible mechanical structure is configured to deflect upon exposure to an external force, thereby changing the first distance. (Fig 1-15C, 0084-0193)
However, Degertekin fails to disclose at least part of the diaphragm unit has a multi-layer structure in which a plurality of thin plate members are stacked, and the plurality of thin plate members are configured to be deformed independently of each other while at least part of the plurality of thin plate members is in press-contact to each other in a pressure receiving state in 
Prior arts such as Seto and Degertekin made available do not teach, or fairly suggest, at least part of the diaphragm unit has a multi-layer structure in which a plurality of thin plate members are stacked, and the plurality of thin plate members are configured to be deformed independently of each other while at least part of the plurality of thin plate members is in press-contact to each other in a pressure receiving state in which the pressure of the measurement target fluid is applied to the first main surface. This configuration allows for a higher-pressure resistance and smaller measurement error by suppressing hysteresis with respect to the pressure. As the plates move independent of each other pressure fluctuations are easily detected.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-20 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855